DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
Applicant’s election without traverse of claims 1-16 in the reply filed on 8/29/2022 is acknowledged.
The species restriction between Species I (claim 10) and Species II (claim 11) has been withdrawn.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, “as an envelope (SOE) of safe operation limits” should be changed to read “as a safe operating envelope (SOE) of safe operation limits” as per [0009] of the instant specification.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remboski et al. (US 20190111800 A1).
Remboski discloses a battery module (Fig. 1; 20, 26, 64, 66) comprising: a plurality of battery cells (Fig. 1; 22) within a battery pack (Fig. 1; 24); and a battery management system (Fig. 1; 26, 36) integrated within the battery module (Fig. 1), the battery management system comprising: one or more temperature sensors (Fig. 2; 36c) monitoring one or more locations within the battery pack [0034]; one or more voltage sensors (Fig. 2; 36b)  monitoring voltage at one or more battery cells within the battery pack [0034]; one or more current sensors (Fig. 2; 36a) monitoring current of the one or more battery cells within the battery pack [0034]; a digital memory (Fig. 3; 30) [0036] storing at least one of historical battery module operating information and one or more battery cells characterization data [0037]; and a microprocessor (Fig. 3; 28) outputting a battery module safe operating limit (Fig. 3; 40, 42, 56), based at least in part on outputs from the temperature sensors, the voltage sensors, the current sensors, at least one of the historical battery module operating information and the one or more battery cells characterization data [0063].
Regarding claim 2, Remboski discloses all the limitations of the battery module above and further discloses wherein the safe operating limit is synthesized as a safe operating envelope (SOE) of safe operation limits or ranges and is a characterization of operational constraints to be placed on the battery module ([0044]-[0046]).
Regarding claim 3, Remboski discloses all the limitations of the battery module above and further discloses wherein the historical battery module operating information contains at least one of historical duty cycles, peak and sustained discharge rates, and prior operating temperatures (Fig. 3; historical pattern of usage and historical data).
Regarding claim 4, Remboski discloses all the limitations of the battery module above and further discloses wherein the SOE includes a substantially real-time maximum recommended battery module output [0045].
Regarding claim 5, Remboski discloses all the limitations of the battery module above and further discloses wherein the microprocessor also outputs at least one reading of the temperature sensors, the voltage sensors, and the current sensors [0063].
Regarding claim 6, Remboski discloses all the limitations of the battery module above and further discloses wherein the battery module further comprises: a digital communication bus (Fig. 1; 70), receiving at least one of a state data, warning information and the SOE [0060].
Regarding claim 7, Remboski discloses all the limitations of the battery module above and further discloses wherein the state data includes at least one of one or more voltage levels, one or more temperature readings, and a battery module current level [0060].
Regarding claim 8, Remboski discloses all the limitations of the battery module above and further discloses wherein the battery module further comprises a management unit (Fig. 1; 68), external to the battery module (Fig. 1) and coupled to the digital communication bus (Fig. 1; electrically coupled).
Regarding claim 9, Remboski discloses all the limitations of the battery module above and further discloses wherein the battery module further comprises a load controlled by the management unit (Fig. 1; 64, 66).
Regarding claim 16, Remboski discloses a battery management system (Fig. 1; 26, 36), comprising: temperature sensors (Fig. 2; 36c); voltage sensors (Fig. 2; 36b); current sensors (Fig. 2; 36a); a digital memory (Fig. 3; 30) [0036] storing a historical battery module operating information and battery cell characterization data [0037]; and a microprocessor (Fig. 3; 28)  outputting a battery module safe operating limit (Fig. 3; 40, 42, 56), based at least in part on outputs from the temperature sensors, the voltage sensors, the current sensors, at least one of the historical battery module operating information and the battery cell characterization data [0063].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 20190111800 A1) as applied to claim 9 above.
Regarding claim 10, Remboski discloses all the limitations of the battery module above and further discloses wherein the load is an inverter (Fig. 1; 64) [0061] out of a list of other loads.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an inverter out of the list of loads in Remboski because it is a known load suitable for the intended purpose of using used with a battery module and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, Remboski discloses all the limitations of the battery module above and further discloses wherein the load is an electrical motor (Fig. 1; 66) [0061] out of a list of other loads.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a motor out of the list of loads in Remboski because it is a known load suitable for the intended purpose of using used with a battery module and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, Remboski discloses all the limitations of the battery module above and further discloses wherein the electrical motor is in a vehicle ([0061]; “traction motor”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 20190111800 A1) as applied to claim 12 above, and further in view of Zhou et al. (US 20170101027 A1).
Regarding claim 13, modified Remboski discloses all the limitations of the battery module above but does not disclose wherein the digital communication bus is a Controller Area Network BUS.
Zhou teaches a battery module (Fig. 2; 210, 220) comprising: a plurality of battery cells within a battery pack (Fig. 2; 212) [0020]; and a battery management system (Fig. 2; 214, 222) integrated within the battery module (Fig. 2), the battery management system comprising: one or more temperature sensors monitoring one or more locations within the battery pack [0020]; one or more voltage sensors monitoring voltage at one or more battery cells within the battery pack [0020]; one or more current sensors monitoring current of the one or more battery cells within the battery pack [0020]; and a digital communication bus [0014], receiving state data [0014], wherein the digital communication bus is a Controller Area Network BUS [0014].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Controller Area Network BUS of Zhou as the digital communication bus of modified Remboski because it is a known digital communication bus suitable for the intended purpose of receiving state data and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 20190111800 A1) as applied to claim 1 above, and further in view of Worry et al. (US 20160261127 A1).
Regarding claim 14, Remboski discloses all the limitations of the battery module above but does not disclose wherein the battery module further comprises a plurality of the battery modules, each battery module containing a plurality of battery cells within a battery pack, and a battery management system integrated within each battery module.
Worry teaches a battery module (Fig. 2; 210a, 220a, 250a, 260a) comprising: a plurality of battery cells [0048] within a battery pack (Fig. 2; 210a); and a battery management system (Fig. 2; 250a, 260a) integrated within the battery module [0061], the battery management system comprising: one or more voltage sensors monitoring voltage at one or more battery cells within the battery pack [0055]; one or more current sensors monitoring current of the one or more battery cells within the battery pack [0055]; a digital memory (Fig. 4; 411); and a microprocessor (250a), based at least in part on outputs from the temperature sensors, the voltage sensors, the current sensors, at least one of the historical battery module operating information and the one or more battery cells characterization data [0055], wherein the battery module further comprises a plurality of the battery modules, each battery module containing a plurality of battery cells within a battery pack, and a battery management system integrated within each battery module (Fig. 2; 210n, 220n, 250n, 260n).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the battery module of Remboski in a manner taught by Worry because it is a known configuration suitable for the intended purpose of forming a battery module and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 20190111800 A1) as applied to claim 1 above, and further in view of Potega (US 20030085621 A1).
Regarding claim 15, Remboski discloses all the limitations of the battery module above but does not disclose wherein the one or more battery cells characterization data is from a manufacturer of the battery cells.
Potega teaches a battery module (Fig. 10; 42, 43, 54) comprising: a plurality of battery cells [0357] within a battery pack (Fig. 10; 53); and a battery management system (Fig. 10; 48, 50, 85) integrated within the battery module (Fig. 10); a digital memory (Fig. 10; 50) storing at least one of historical battery module operating information and one or more battery cells characterization data [0401], wherein the one or more battery cells characterization data is from a manufacturer of the battery cells [0401].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the manufacture cell characterization data of Potega into the digital memory of Remboski because it is a known digital memory component suitable for the intended purpose of forming a battery module and the skilled artisan would have a reasonable expectation of success in doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759